DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, under the broadest reasonable interpretation, claim 15 does not exclude signals (signal per se) and as such fails to fall into a statutory category of invention. One way to overcome this rejection is to replace “A non-volatile” with “A non-transitory”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2013/0209056).

	Regarding claim 1 Kim discloses an image processing method, applicable to a controller of an image acquisition apparatus, the image acquisition apparatus further comprising a camera apparatus communicatively connected to the controller, wherein the image processing method comprises: 
converting an original image signal obtained by the camera apparatus to a digital image signal (Analog Signal Processor 120 in Figure 1 which performs analog-to-digital conversion on an analog signal from the imaging device 118 – [0054-0055]); 

    PNG
    media_image1.png
    454
    675
    media_image1.png
    Greyscale
splitting the digital image signal into two paths to obtain a first-path digital image signal and a second-path digital image signal (Figure 11 shows a preprocessor 1110 which is included in the CPU/DSP 170 of Figure 1, preprocessor 1110 receives an imaging signal and sends said imaging signal through two different paths, as shown below);

performing image processing on the first-path digital image signal to obtain first image data (signal output from Moving Image Correcting Unit 1132 in Figure 11); 
performing compression processing on the first image data to obtain a video file (Moving Image Encoder 1134 in Figure 11 receiving the output from Moving Image Correcting Unit 1132; moving image encoder 1134 encodes moving image frames to generate a moving image file – [0099]); 
performing image processing on the second-path digital image signal to obtain second image data (output from Still Image Correcting Unit 1142 in Figure 11); and 
performing compression processing on the second image data to obtain a picture file (Still Image Encoder 1144 receiving output from Still Image Correcting Unit 1142 in Figure 11; Still Image Encoder 1144 generates a still image file – [0101]).

Regarding claim 2 Kim discloses the image processing method according to claim 1, wherein before the performing image processing on the first-path digital image signal to obtain first image data, the method further comprises: 
performing shrinking processing on the first-path digital image signal to obtain third image data (output from Moving Image Resizing Unit 1130 in Figure 11; the moving image resizing unit resizes the moving image frame to have resolution of a moving image file – [0099]); and 
the performing image processing on the first-path digital image signal to obtain first image data comprises: 
performing image processing on the third image data to obtain the first image data (the output from 1130 is input into moving image correcting unit 1132 – [0099]).

Claim 7 corresponds to the apparatus performing the method of claim 1. Therefore, claim 7 is being rejected on the same basis as claim 1. Kim further discloses a memory configured to store a computer executable image processing method program (Program Storage Unit 150 in Figure 1) and a processor configured to invoke the computer executable image processing method program (CPU/DSP 170 in Figure 1).

Claim 8 corresponds to the apparatus performing the method of claim 2. Therefore, claim 8 is being rejected on the same basis as claim 2.

Regarding claim 13 Kim discloses an image acquisition apparatus, comprising: 
a camera apparatus, configured to obtain an image of a target area (imaging device 118 in Figure 1); 
a controller, communicatively connected to the camera apparatus (the overall operation of the digital photographing apparatus 100 is controlled by the CPU/DSP 170 in Figure 1), the controller comprising: 
at least one processor (CPU/DSP 170), and 
a memory, communicatively connected to the at least one processor (Program Storage Unit 150 in Figure 1), the memory storing instructions executable by the at least one processor, the instructions, when executed by the at least one processor, causing the at least one processor to: 
convert an original image signal obtained by the camera apparatus to a digital image signal; split the digital image signal into two paths to obtain a first-path digital image signal and a second-path digital image signal; perform image processing on the first-path digital image signal to obtain first image data; perform compression processing on the first image data to obtain a video file; perform image processing on the second-path digital image signal to obtain second image data; and perform compression processing on the second image data to obtain a picture file (see rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0209056) in view of Koyama (WO 2006/054763 A1).

claim 3 Kim discloses the image processing method according to claim 2. However, fails to explicitly disclose wherein the method further comprises: obtaining current brightness information based on the third image data; and setting an exposure parameter of the camera apparatus according to the current brightness information.
In his disclosure Koyama teaches obtaining current brightness information based on image data; and setting an exposure parameter of the camera apparatus according to the current brightness information (adjusting the exposure time of an image pickup means to an appropriate exposure time based on the brightness of the object scene – p.2 of translation, paragraph 3).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Koyama into the teachings of Kim because such incorporation precisely reduces the noise and accurately reproduces the scene image – p.2 of translation, paragraph 6).

Claim 9 corresponds to the apparatus performing the method of claim 3. Therefore, claim 9 is being rejected on the same basis as claim 3.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0209056) in view of Koyama (WO 2006/054763 A1) further in view of Hong (US 2013/0114895).

claim 4 Kim discloses the image processing method according to claim 3. However, fails to explicitly disclose wherein the obtaining current brightness information based on the third image data comprises: obtaining an average brightness of the third image data.
In his disclosure Hong teaches it is known in the art to obtain an average brightness of the image data (it is necessary to control the exposure of the image sensor, the autoexposure function senses the average scene brightness and appropriately adjusting the image sensor exposure time and/or gain – [0034]).
It would have been obvious to a person with ordinary skill in the art, to incorporate the teachings of Hong into the teachings of Kim because such incorporation improves visual quality.

Claim 10 corresponds to the apparatus performing the method of claim 4. Therefore, claim 10 is being rejected on the same basis as claim 4.

Claims 5-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0209056) in view of Koyama (WO 2006/054763 A1) further in view of Feng et al. (CN 101399924A).

Regarding claim 5 Kim discloses the image processing method according to claim 3. However, fails to explicitly disclose obtaining a histogram of the third image data; and obtaining the current brightness information according to the histogram of the third image data.
Summary of the Invention).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Feng into the teachings of Kim because such incorporation allows the user to obtain quicker and more accurate automatic exposure adjustment under different brightness and contrast conditions.

Regarding claim 6 Kim discloses the image processing method according to claim 5. However, fails to explicitly disclose wherein the obtaining a histogram of the third image data comprises: dividing an image corresponding to the third image data into mxn regions, and obtaining average brightnesses of the regions, m representing a quantity of rows, and n representing a quantity of columns; equally dividing the regions in a range from a preset minimum brightness value to a preset maximum brightness value into at least two range intervals; for each of the range intervals, performing summation on ones of the average brightnesses of the regions that fall within the range interval to obtain a statistical brightness of the range interval; and obtaining the histogram of the third image data according to the range intervals and the statistical brightnesses corresponding to the range intervals.
In his disclosure Feng teaches dividing an image corresponding to the image data into mxn regions (dividing the image into N*N image blocks – p.1, step (1)), and 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Feng into the teachings of Kim because such incorporation allows the user to obtain quicker and more accurate automatic exposure adjustment under different brightness and contrast conditions.

Claim 11 corresponds to the apparatus performing the method of claim 5. Therefore, claim 11 is being rejected on the same basis as claim 5.

Claim 12 corresponds to the apparatus performing the method of claim 6. Therefore, claim 12 is being rejected on the same basis as claim 6.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al. (US 2017/0341776) in view of Kim (US 2013/0209056).

Regarding claim 14 McClure discloses an unmanned aerial vehicle (UAV), comprising: 
a body (Figure 4 shows a cross section of the body of UAV 100); 
an arm, connected to the body (arms 208a-208b in Figure 4); 
a power apparatus, disposed on the arm (arms 208a and 208b enclose electrical components needed to deliver electrical power – [0031]); and 
an image acquisition apparatus, disposed on the body (camera 210 in Figure 5), and comprising: 
a camera apparatus, configured to obtain an image of a target area (camera 210 in Figure 5); and 
a controller, communicatively connected to the camera apparatus (optical sensor controller 1332 in Figure 13).
However, fails to explicitly disclose the controller comprising: at least one processor, and a memory, communicatively connected to the at least one processor, the memory storing instructions executable by the at least one processor, the instructions, when executed by the at least one processor, causing the at least one processor to: convert an original image signal obtained by the camera apparatus to a digital image signal; split the digital image signal into two paths to obtain a first-path digital image signal and a second-path digital image signal; perform image processing on the first-path digital image signal to obtain first image data; perform compression 
In his disclosure Kim teaches the controller comprising: 
at least one processor (the overall operation of the digital photographing apparatus 100 is controlled by the CPU/DSP 170 in Figure 1), and 
a memory, communicatively connected to the at least one processor, the memory storing instructions executable by the at least one processor  (Program Storage Unit 150 in Figure 1), the instructions, when executed by the at least one processor, causing the at least one processor to:
convert an original image signal obtained by the camera apparatus to a digital image signal (Analog Signal Processor 120 in Figure 1 which performs analog-to-digital conversion on an analog signal from the imaging device 118 – [0054-0055]); 

    PNG
    media_image1.png
    454
    675
    media_image1.png
    Greyscale
below); 

perform image processing on the first-path digital image signal to obtain first image data (signal output from Moving Image Correcting Unit 1132 in Figure 11); 
perform compression processing on the first image data to obtain a video file (Moving Image Encoder 1134 in Figure 11 receiving the output from Moving Image Correcting Unit 1132; moving image encoder 1134 encodes moving image frames to generate a moving image file – [0099]); 

perform compression processing on the second image data to obtain a picture file (Still Image Encoder 1144 receiving output from Still Image Correcting Unit 1142 in Figure 11; Still Image Encoder 1144 generates a still image file – [0101]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim into the teachings of McClure because such incorporation yields the predictable result of meeting the need for a function of obtaining both a moving image and a still image of the same object (par. [0003]).

Claim 15 corresponds to the non-volatile computer-readable storage medium, wherein the computer-readable storage medium stores computer-executable instructions, the computer-executable instructions, when executed by an unmanned aerial vehicle (UAV), causing the UAV to implement the UAV of claim 14. Therefore, claim 15 is being rejected on the same basis as claim 14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482